 


114 HR 1568 IH: Protecting Religious Minorities Persecuted by ISIS Act of 2015
U.S. House of Representatives
2015-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 1568 
IN THE HOUSE OF REPRESENTATIVES 
 
March 24, 2015 
Mr. Vargas (for himself, Mr. Rooney of Florida, Mr. Conyers, and Mr. Hunter) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish processes for certain aliens located in Iraq and certain other countries who are or were nationals or residents of Iraq or Syria who have been persecuted or have a credible fear of being persecuted by the group commonly known as the Islamic State of Iraq and the Levant, or by a similar group, to apply and interview for admission to the United States as refugees, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Protecting Religious Minorities Persecuted by ISIS Act of 2015. 2.Processing MechanismsNot later than 60 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Homeland Security, shall establish or use existing refugee processing mechanisms in Iraq and in other countries determined appropriate by the Secretary, through which aliens described in section 3(a) may apply and interview for admission to the United States as refugees. Such processing mechanisms shall ensure that background and security checks of such aliens are conducted, which shall include the use of biographic and biometric data to check an alien’s identity against all appropriate records and databases maintained by the Secretary of Homeland Security, the Attorney General, the Secretary of State, and any other Federal agency determined appropriate by the Secretary of Homeland Security in order to determine any whether an alien may be inadmissible to the United States.  
3.United States refugee program processing priorities 
(a)In generalRefugees of special humanitarian concern eligible for Priority 2 processing under the refugee resettlement priority system who may apply directly to the United States Refugee Admissions Program shall include aliens who are or were nationals or residents of Iraq or Syria who have been persecuted or have a credible fear of being persecuted by the group commonly known as the Islamic State of Iraq and the Levant (or any successor name), or by a similar group, based on—  (1)the alien’s membership in a minority group, including a religious or ethnic minority group; 
(2)the alien’s gender; or  (3)other characteristics identified by the Secretary of State, or the designee of the Secretary.  
(b)Eligibility for admission as a refugeeNo alien shall be denied the opportunity to apply for admission under this section solely because such alien— (1)qualifies as an immediate relative; 
(2)is eligible for any other immigrant classification; or (3)was referred to apply for admission to the United States as a refugee by a United States nonprofit organization that is exempt from Federal income taxes under section 501(c)(3) of the Internal Revenue Code.  
(c)Permitting certain aliens within categories To reapply for refugee statusEach alien described in subsection (a) who after, June 1, 2014, and before the date of the enactment of this Act was denied refugee status shall be permitted to reapply for such status. Such an application shall be determined taking into account the application of this Act. (d)Protection of aliensIn the case that the Secretary of State, in consultation with the Secretary of Homeland Security, determines that an alien who is described in subsection (a) and who has applied for admission to the United States as a refugee under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) using the processes under section 2 is in imminent danger, the Secretary shall make a reasonable effort to provide such alien with protection or the immediate removal from that country. 
4.Determinations of refugee applications 
(a)Record of determinationThe adjudicator of an application for admission to the United States as a refugee under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) submitted by an alien who is described in section 3(a) using the processes under section 2 shall consider all relevant evidence and maintain a record of the evidence considered. (b)Legal representationAn applicant described in subsection (a) may be represented, including at a refugee interview, at no expense to the Government, by an attorney or accredited representative who— 
(1)was chosen by the applicant; and (2)is authorized by the Secretary of Homeland Security to be recognized as the representative of such applicant in an adjudication under this section.  
(c)Written decision requiredA decision to deny an application of an alien described in subsection (a)— (1)shall be in writing; and 
(2)shall provide, to the maximum extent feasible, information on the reason for the denial, including— (A)the facts underlying the determination; 
(B)the basis of any negative credibility finding; and (C)whether there is a waiver of inadmissibility available to the applicant. 
(d)Review of denials of refugee status 
(1)In generalNot later than 120 days after being denied admission to the United States as a refugee under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157), an applicant described in subsection (a) may file a request with the Secretary of Homeland Security for review of such denial. (2)Review by trained refugee officersNot later than 90 days after receiving a request for review under paragraph (1), a refugee officer who has received training on reviewing a denial described in paragraph (1), other than the refugee officer who adjudicated the alien’s application for admission, shall review such denial.  
(3)Standard for reviewThe Secretary shall publish on the Internet website of the Department of Homeland Security the standard to be applied to the review of a denial described in paragraph (1).  (4)Decisions of requests for reviewA refugee officer reviewing a denial described in paragraph (1) may, upon review— 
(A)affirm the denial; (B)reverse the denial; or  
(C)reopen the application and conduct further investigation and interviews to determine whether the denial should be affirmed or reversed. (5)Written decision required for affirmed denialsIn the case that the refugee officer reviewing the denial described in paragraph (1) affirms the denial, the decision affirming such denial shall— 
(A)be in writing; and (B)provide, to the maximum extent feasible, information relating to the reason for the denial, including the information described in subsection (c)(2).  
5.Expedited system for priority 2 refugee processing 
(a)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Homeland Security, shall submit to the Committee on the Judiciary of the House of Representatives, the Committee on Foreign Affairs of the House of Representatives, the Committee on the Judiciary of the Senate, and the Committee on Foreign Relations of the Senate a report containing a plan to expedite the processing of applications for admission to the United States as a refugee under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) of aliens described in section 3(a) who apply for admission using the processes under section 2, which shall include information relating to—  (1)expediting the processing of such refugees for resettlement, including through temporary expansion of the Refugee Corps of United States Citizenship and Immigration Services; 
(2)increasing the number of personnel of the Department of State and the Department of Homeland Security devoted to the processing of such applications; (3)streamlining existing systems for conducting background and security checks of such aliens; 
(4)establishing facilities to process such applications at appropriate locations in or near Erbil or Basrah, Iraq, and the processing of such applications in such facilities; and  (5)the projections of the Secretary of Homeland Security for the number of refugee interviews that will be conducted pursuant to section 2 for each month of fiscal years 2016 and 2017, including the number of interviews that will be conducted pursuant to referrals from the Office of the United Nations High Commissioner for Refugees, and a plan to increase the number of such interviews.  
(b)Expedited processNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Homeland Security, shall implement the plan contained in the report under subsection (a).  6.Reports (a)Annual reportNot later than 120 days after the date of the enactment of this Act, and annually thereafter through 2018, the Secretary of State, in consultation with the Secretary of Homeland Security, shall submit to Congress an unclassified report, with a classified annex if necessary, which includes— 
(1)an assessment of the financial, security, and personnel considerations and resources necessary to carry out the provisions of this Act; (2)the number of aliens described in section 3(a); 
(3)the number of such aliens who have applied for admission to the United States as a refugee under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) using the processes under section 2; and (4)in the case of such applications pending for longer than 180 days, the reason that refugee status has not been granted in each such case. 
(b)Report on video-Conference refugee interviewsNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland Security, in consultation with the Secretary of State, shall submit to Congress an unclassified report, with a classified annex if necessary, which includes— (1)the number of aliens who applied for admission as a refugee under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) in 2014 who are awaiting interviews in locations inaccessible to U.S. Citizenship and Immigration Services officers; 
(2)the number of locations worldwide to which Refugee Corps Officer circuit rides were suspended in 2014 due to security considerations; and (3)a proposal for how to implement interviews via video-conference for aliens who applied for admission the United States as a refugee under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157), who currently reside in locations where Refugee Corps circuit rides have been suspended. 
7.Policy of the United States governmentIt is the policy of the United States government that when conflict arises, the United States, working in concert with the international community, should undertake its best efforts to protect local populations and enable them to remain in their home countries or neighboring host countries in safety and dignity; that when such conflicts produce forced international displacement, the United States government should contribute to efforts to provide a safe environment for displaced populations in their host countries until they can be safely and humanely repatriated once the conflict is over; that, in cases where refugees have been allowed by a host country to remain permanently in such country, the United States government should encourage such countries to integrate such refugees in safety and dignity; and that, in the case of refugees facing strong vulnerabilities during or after the conflict who determine that their best durable solution is third country resettlement, the United States, working with the international community, should do all it can to facilitate access to resettlement in another country, including resettlement to the United States when such refugees are of special humanitarian concern to the United States, such as the most vulnerable and those with family members in the United States.  